Citation Nr: 1643811	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for postoperative retinal separation of the left eye with diplopia (left eye disability), to include consideration of an extra schedular rating. 

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Wichita, Kansas. 

The Veteran testified at a hearing in June 2010 before the undersigned. A copy of the transcript has been associated with the claims file. 

In September 2010, the Board remanded this case for further development. In May 2014, the Board remanded this case again for further development.  

A Supplemental Statement of the Case (SSOC) was issued in August 2015 further denying the claims. Unfortunately, these claims need to be remanded an additional time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims were remanded in May 2014 based on the Veteran's assertion that his left eye disability causes headaches, piercing left eye pain, fatigue, and severe eye strain. The Board noted these symptoms are not adequately described by the applicable rating criteria. The Board also noted that the Veteran works as a website monitor and he November 2010 examiner noted that his left eye disability has a "significant" impact on his occupational functioning because of fatigue and eye strain. It was determined that an examination was required to determine whether these symptoms are due to his diplopia and, if so, then his case must be referred to the Director of Compensation service for consideration of an extraschedular rating for his left eye disability. 

This case was also remanded based on the fact that the Board found that a claim for entitlement to a TDIU had been raised. The Board found that further development on this claim was needed to determine whether the Veteran's part time job as a website monitor is substantially gainful employment. The Veteran was then informed through a VCAA notice letter in October 2014 of the criteria needed to substantiate a claim for a TDIU. He also was asked to complete a VA form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

In December 2014, the Veteran wrote to the RO and indicated that he had been living in Mexico and had only just received the October 2014 VCAA notice letter. He wrote that he was going to send more evidence soon because he has had further issues with his disability that required surgery in Mexico. In January 2015, the Veteran faxed a letter from his private doctor in Mexico indicating that he had additional surgery in October 2013 and that eye strain and headaches have become worse and his vision has continued to deteriorate in his left eye. The Veteran also submitted medical records in Spanish but translated to English that indicate that his left eye is currently 20/80 and that he sees flashes of light, floaters and experiences pain in both eyes. 

In January 2015, the RO sent the Veteran another VA form 21-8940 to fill out to a Missouri address. In August 2015, the RO sent the Veteran a notification that he would be receiving an examination date at a Missouri address. An August 2015 email correspondence from the RO notes that the Veteran's examination request was cancelled because he has moved to Mexico. His new address in Mexico was included in the email. An SSOC was sent to the Veteran at his Mexico address in August 2015. 

The Veteran's representative filed a post-remand brief noting the difficulty in obtaining a VA Form 21-8940 based on the Veteran's relocation to Mexico. The Veteran's representative asked for another opportunity to submit a VA Form 21-8940 and an opportunity for an examination. 

As noted above, the Veteran's representative indicated that he now resides in Mexico.  Therefore, all examinations should be conducted in accordance with VA's Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c (Jurisdiction for Examination Requests for Foreign Resident Beneficiaries).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability to obtain relevant employment information. 

2. After eliciting any additional necessary authorization, obtain and associate with the claims file all outstanding evidence identified by the Veteran, or otherwise apparent from the record, in support of his claims.

3. Schedule the Veteran for a VA examination with an appropriate examiner (in accordance with the provisions of M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c) to determine the current severity of his left eye condition. 

a) The examiner must take a detailed history from the   Veteran. If there is a clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide opinions as to the following:
	
	i) Whether it is at least as likely as not (50 percent 	probability or greater) that the Veteran's reported 	headaches, eye pain, fatigue, and/or severe eye strain      	are caused by his service-connected left eye disability. 

	ii) Whether the Veteran's service-connected left eye 	disability alone precludes him from securing or 	following substantially gainful employment consistent 	with his education and occupational experience. The 	examiner may not consider impairment caused by age 	or nonservice-connected disabilities.  

c) The examiner must provide measurements of the Veteran's visual acuity in both his service-connected left eye and his nonservice-connected right eye based upon his best distant vision obtainable after correction by eyeglasses. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain whether there is potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

4. If and only if the VA examiner finds that the Veteran's headaches, eye pain, fatigue, and/or severe eye strain are caused by his service-connected left eye disability, refer the Veteran's claim for an increased rating of his left eye disability to the Director for the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (1) (2015). 

5. If and only if the VA examiner finds that the Veteran is unemployable solely due to his service-connected disabilities, refer the Veteran's TDIU claim to the Director of Compensation Service, for extraschedular consideration for any time during the appeal period where his disability ratings do not meet the threshold criteria set forth in 38 C.F.R. § 4.16(a) (2015) that must be met before a schedule TDIU may be considered. 

6. After the above has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Then, readjudicate the claim. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




